

WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN
STOCK OPTION AWARD AGREEMENT
This Stock Option Award Agreement (this “Award Agreement”) evidences the grant
by Wingstop Inc. (the “Company”), in accordance with the Wingstop Inc. 2015
Omnibus Incentive Compensation Plan (the “Plan”), of a stock option (the
“Option”) to ­­­[________________] (the “Participant”) to purchase from the
Company up to [________________ (______)] Shares of Common Stock of the Company
at an “Option Price” equal to $[________] per Share (being the Fair Market Value
per Share on the Grant Date). The Option is granted effective as of
[______________, 20___] (the “Grant Date”). The Option is a Nonqualified Stock
Option that is intended to comply with the provisions governing nonqualified
stock options under the final Treasury Regulations issued on April 17, 2007, in
order to exempt this Option from application of Section 409A of the Code, and is
not qualified as an Incentive Stock Option under Section 422 of the Code.
 WINGSTOP INC.
By:Name:Title:



TERMS AND CONDITIONS
§1Plan. The Option is subject to all of the terms and conditions set forth in
the Plan and this Award Agreement, and all capitalized terms not otherwise
defined in this Award Agreement have the respective meaning of such terms as
defined in the Plan. If a determination is made that any term or condition set
forth in this Award Agreement is inconsistent with the Plan, the Plan will
control. The Participant acknowledges that a copy of the Plan has been made
available for his or her review by the Company and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Option
subject to all the terms and provisions thereof.
§2Service Based Vesting; Exercise Rights. Except as specifically provided in
this Award Agreement and subject to certain restrictions and conditions set
forth in the Plan, the Option shall vest and become exercisable as outlined in
Schedule I, Section 1, attached hereto.
§3Term; Forfeiture. Except as otherwise provided in this Award Agreement, to the
extent the Option is not vested on the date of the Participant’s Termination,
such unvested portion of the Option shall expire and be forfeited on that date.
The vested portion of the Option shall expire and be forfeited and the Option
Period (as defined below) shall end upon the earliest occurrence of (i) the
Expiration Date (as defined below), or (ii) the date specified in Schedule I,
Section 2, attached hereto.
§4Life of Option. The “Option Period” of the Option shall commence on the Grant
Date and shall expire on the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”), unless terminated earlier in accordance with Section 3
above. This Option shall expire and shall not be exercisable for any reason on
or after the Expiration Date.



--------------------------------------------------------------------------------



§5Who May Exercise. Subject to the terms and conditions set forth in Sections 2
and 3 above, during the lifetime of the Participant, the Option may be exercised
only by the Participant, or by the Participant’s guardian or personal or legal
representative. If the Participant’s Termination is due to his or her death
prior to the dates specified in Section 3 hereof, and the Participant has not
exercised the vested portion of the Option as of the date of death, the
following persons may exercise the vested portion of the Option on behalf of the
Participant at any time prior to the earliest of the dates specified in Section
3 hereof: the personal representative of the Participant’s estate or the person
who acquired the right to exercise the Option by bequest or inheritance by
reason of the death of the Participant, provided that the Option shall remain
subject to the other terms of this Award Agreement, the Plan, and all applicable
laws, rules, and regulations.
§6Method of Exercise of Option. Subject to such administrative regulations as
the Committee may from time to time adopt, the Option may be exercised in whole
or in part (to the extent the Option is otherwise vested and exercisable under
Section 2) on any normal business day of the Company by (a) delivering this
Award Agreement to the Company, together with written notice of the exercise of
the Option in the form attached hereto as Exhibit A (the “Exercise Notice”), and
(b) simultaneously paying to the Company the aggregate Option Price of the
Shares to be purchased (plus any withholding taxes due with respect to such
exercise). The Option may be exercised only with respect to a full Share, and no
fractional Share shall be issued. On the exercise date, the Participant shall
deliver to the Company consideration with a value equal to the aggregate Option
Price of the Shares to be purchased, payable as follows: (i) by certified or
bank check or such other instrument as the Committee may accept, payable to the
Company; or (ii) if approved by the Committee, and subject to any such terms,
conditions and limitations as the Committee may prescribe and to the extent
permitted by applicable law, payment of the Option Price, in full or in part, as
follows: (A) in the form of unrestricted and unencumbered Shares (by actual
delivery of such Shares or by attestation) already owned by the Participant, or
by the Participant and his or her spouse jointly (based on the Fair Market Value
of the Common Stock on the date the Option is exercised); (B) by delivering a
properly executed Exercise Notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the Option Price and the amount
of any withholding taxes due with respect to such exercise; (C) by requesting
the Committee to withhold a number of Shares otherwise deliverable to the
Participant pursuant to the Option having an aggregate Fair Market Value on the
date of exercise equal to the product of: (1) the Option Price multiplied by (2)
the number of Shares in respect of which the Option shall have been exercised;
or (D) by any other method approved or accepted by the Committee in its
discretion. Unless otherwise determined by the Committee, all payments under all
of the methods described above shall be paid in United States dollars.
§7Delivery. Subject to any governing rules or regulations, as soon as
practicable after receipt of a written Exercise Notice and full payment of the
Option Price in accordance with the provisions of Section 6 and satisfaction of
tax obligations in accordance with Section 14 and Article XVII of the Plan, and
subject to Section 20.9 of the Plan, the Company will deliver a properly issued
certificate for any Shares purchased pursuant to the exercise of the Option as
soon as practicable after such exercise (or otherwise register such Shares in
the name of Participant), and such delivery (or registration in the name of the
Participant) shall discharge the Company of all of its duties and
responsibilities with respect to the Option under this Award Agreement.
§8Nontransferable. Except as expressly authorized in writing by the Board, no
rights granted under this Award Agreement or with respect to the Option shall be
transferable by the Participant other than by will or by the laws of descent and
distribution. The person or persons, if any, to whom the Option is transferred
by will or by the laws of descent and distribution or through a written Board
authorization shall be treated after such transfer the same as the Participant
under this Award Agreement. Any attempt to sell, transfer, pledge, assign, or
otherwise dispose of the Option contrary to the provisions hereof, or the levy
of any execution, attachment, or similar process upon the Option shall be null
and void and wholly ineffective.



--------------------------------------------------------------------------------



§9No Right to Continue Service. Neither the Plan, this Award Agreement, the
Option, nor any related material shall give the Participant the right to
continue in employment or service by the Company or any Subsidiary or Affiliate
or shall adversely affect the right of the Company or any Subsidiary or
Affiliate to terminate the Participant’s employment or service with or without
Cause at any time.
§10Stockholder Status. The Participant shall have no rights as a stockholder
with respect to any Shares subject to the Option until such Shares have been
duly issued and delivered to (or registered in the name of) the Participant,
and, except as expressly set forth in the Plan, no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of other
rights of any kind or description whatsoever respecting such Shares.
§11Securities Registration. As a condition to the delivery of the certificate
for any Shares purchased pursuant to the exercise of the Option (or the
registration of such Shares in the name of the Participant), the Participant
shall, if so requested by the Company, hold such Shares for investment and not
with a view of resale or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement satisfactory to the
Company to that effect.
§12Compliance with Law. The issuance and transfer of Shares shall be subject to
compliance by the Company and the Participant with all applicable requirements
of federal and state securities laws and with all applicable requirements of any
stock exchange on which the Shares may be listed. No Shares shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Participant understands that
the Company is under no obligation to register the Shares with the Securities
and Exchange Commission, any state securities commission, or any stock exchange
to effect such compliance. If any change in circumstances after the grant of the
Option would create a substantial risk for the Company that the issuance or
transfer of any Shares under this Award Agreement to the Participant at the time
the Participant tenders any payment to exercise the Option would violate any
applicable law or regulation, the Company at that time shall (a) take such
action as the Board deems appropriate and permissible under such law or
regulation either (i) to continue to maintain the status of the Option as
outstanding until the Participant can exercise the Option without any
substantial risk of such a violation, or (ii) to compensate the Participant for
the cancellation of the Option and thereafter to cancel the Option, and (b)
refund any payment made by the Participant to exercise the Option. Any
determination in this connection by the Company shall be final, binding, and
conclusive.
§13Other Agreements. The Participant shall (as a condition to the exercise of
the Option) enter into such additional confidentiality, covenant not to compete,
non-disparagement and non-solicitation, employee retention, and other agreements
as the Company deems appropriate, all in a form acceptable to the Board. The
certificate(s) evidencing the Shares may include one or more legends that
reference or describe the conditions upon exercise referenced in this Section
13. The Participant acknowledges that his or her receipt of the Option and
participation in the Plan is voluntary on his or her part and has not been
induced by a promise of employment or continued employment.
§14Withholding. The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Option and to take all such other action as the Committee
deems necessary to satisfy all obligations for the payment of such withholding
taxes. The Committee may permit the Participant to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:
a.tendering a cash payment;



--------------------------------------------------------------------------------



b.authorizing the Company to withhold shares of Common Stock from the Shares
otherwise issuable or deliverable to the Participant as a result of exercising
the Option;
c.delivering to the Company previously owned and unencumbered shares of Common
Stock; or
d.any combination of (a), (b), or (c).
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or exercise of the Option or the
subsequent sale of any Shares, and (ii) does not commit to structure the Option
to reduce or eliminate the Participant’s liability for Tax-Related Items.
§15No Challenge. Notwithstanding any provision of this Award Agreement to the
contrary, the Participant covenants and agrees that he or she will not (a) file
any claim, lawsuit, demand for arbitration, or other proceeding challenging the
validity or enforceability of any provision of this Award Agreement, or (b)
raise, as a defense, the validity or enforceability of any provision of this
Award Agreement, in any claim, lawsuit, arbitration or other proceeding. Should
the Participant violate any aspect of this Section 15, the Participant agrees
(i) that, in the case of a breach of clause (a) of the preceding sentence, such
claim, lawsuit, demand for arbitration, or other proceeding shall be summarily
withdrawn and/or dismissed; (ii) that the Participant will pay all costs and
damages incurred by the Company and its Affiliates in responding to or as a
result of such claim, lawsuit, demand for arbitration, or other proceeding
(including reasonable attorneys’ fees and expenses), or such defense, as the
case may be; (iii) that the Participant will immediately forfeit all unexercised
Options, whether vested or unvested; and (iv) that the Participant will
immediately sell to the Company all Shares acquired pursuant to the exercise of
this Option at a price equal to the aggregate Option Price paid for such Shares,
or the current fair market value of such Shares (as determined in the sole
discretion of the Company), whichever is less.
§16Governing Law. The Plan and this Award Agreement shall be governed by the
laws of the State of Delaware.
§17Binding Effect. This Award Agreement shall be binding upon the Company and
the Participant and their respective heirs, executors, administrators and
successors.
§18Clawback Policy. This Award Agreement, the Option and the Shares that may be
acquired thereunder shall be subject to the terms and conditions of the
Company’s compensation recovery (or “clawback”) policy, as in effect from time
to time, and such policy is hereby incorporated into this Award Agreement by
reference.
§19Headings and Sections. The headings contained in this Award Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections (§) in this
Award Agreement shall be to sections (§) of this Award Agreement, unless
otherwise expressly stated as part of such reference.
* * * * * * * * *



--------------------------------------------------------------------------------




Accepted and agreed to:ParticipantDate


